Hoar, J.
The court are of opinion that, upon the report and special finding of the jury, the plaintiffs are entitled to judgment.
The jury have found that Shaffner was authorized by the other defendant, Pratt, to sign the memorandum indorsed on the charter party. It is argued for the defence, that, if he had this authority, it has not been found as a fact, nor does the evidence show, that he exercised it. But the act of signing the paper was in itself an exercise of his authority. It was undertaking to direct the course of the voyage, the subject of the joint concern of the charterers of the vessel, in which he had no separate interest. Having the power and duty to act for both, and acting upon a matter within the scope of his agency, his acts bind his principal. The form of signing the memorandum is immaterial. It was merely making written evidence of an agreement which the evidence shows had been previously made and carried into effect.
And the court are all of opinion that the ruling of the chief justice at the trial was right; and that the legal effect of the memorandum on the charter party, and of the arrangement of *163which that memorandum was the evidence, was an agreement to deviate from the original course of the voyage, to abandon the going to Iceland and the Faroe Islands, and not an abandonment of the charter party; and that the rights of the parties, except so far as they were modified by the change agreed upon, remained unimpaired. We assume, for the purposes of the argument, that the voyage upon which the vessel was engaged, from Boston to all the intermediate ports named in the charter party, and back to the port of discharge in the United States, was an entire voyage. We may also assume, as the defendant’s counsel contends, that the prosecution of the voyage to Iceland had become impracticable, by the perils of the seas; and that the voyage was in fact broken up, without reference to any agreement of the parties. The question still remains, what, in that state of the case, did they agree to do about it ? If the master, acting in the course of his duty, and using his discretion, decided to abandon the voyage, and make for a harbor of refuge, then the claims of the owners for compensation under the charter party would be unfounded. But if the entire abandonment of the voyage was not desirable either to the owners or charterers, and they chose to prosecute it further with such modifications as circumstances rendered expedient, they certainly could do so. The latter is the course which it seems to us was adopted. The master evidently did not act on his own responsibility, and had no intention of doing so. He was still ready to attempt the prosecution of the voyage. As the memorandum and the evidence alike show, the change in the voyage was under the “ orders ” of Shaffner, the captain concurring in the plan directed, agreeing that it was “ inexpedient to visit Iceland,” but adopting the course the charterer directed.
If the voyage were abandoned, the duty of determining what should next be done devolved exclusively upon the master. He was under no obligation to go to Glasgow, but had the right to return home, or put into such port as the interests of the owners required. With the abandonment of the voyage, the rights of the charterers to control the employment of the vessel would have ended. Shaffner could give no “ orders,” except upon the *164ground that the vessel was still engaged in his service. What he manifestly did was, to direct that the touching at two intermediate ports should be dispensed with, and that the voyage should be continued with that modification. To this, the owners having no interest to the contrary, the master assented, deeming it a judicious and proper proceeding. There is no evidence that Glasgow was the only proper port to make, or the best for the interest of the owners, if the voyage was broken up, or that it was selected for any other reason than because it was the next port in the voyage which they were still pursuing.
The agreement signed at Glasgow we think has no material bearing upon the case. It was a subsequent and independent transaction, occurring after controversies had arisen, and expressly agreed to have no influence in settling the rights of either party under the original charter. The sailing for Glasgow having been an agreed modification, and not an abandonment, of the voyage, the plaintiffs’ right to recover on the charter party continued till the vessel arrived there, and was not forfeited by any subsequent arrangement.

Judgment for the plaintiffs.